
	
		I
		112th CONGRESS
		1st Session
		H. R. 3123
		IN THE HOUSE OF REPRESENTATIVES
		
			October 6, 2011
			Mr. Tiberi (for
			 himself, Mr. Larson of Connecticut,
			 Mr. Reichert,
			 Mr. Peters, and
			 Mr. Levin) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow for
		  annual elections to accelerate AMT credits in lieu of bonus
		  depreciation.
	
	
		1.Short titleThis Act may be cited as the
			 American Job Creation and Investment
			 Act of 2011.
		2.Expansion of
			 election to accelerate AMT credits in lieu of bonus depreciation
			(a)Maximum increase
			 amountClause (iii) of section 168(k)(4)(C) of the Internal
			 Revenue Code of 1986 is amended by striking the lesser of and
			 all that follows through 6 percent and inserting 50
			 percent.
			(b)Allowance of
			 pre-2011 AMT creditsClause (iv) of section 168(k)(4)(E) of such
			 Code is amended to read as follows:
				
					(iv)AMT credit
				increase amountFor purposes of this paragraph, the term
				AMT credit increase amount means the minimum tax credit under
				section 53(b) for the first taxable year ending after December 31, 2010. For
				purposes of the preceding sentence, credits shall be treated as allowed on a
				first-in, first-out
				basis.
					.
			(c)Application to
			 partnershipsSubparagraph (C) of section 168(k)(4) of such Code
			 is amended by adding at the end the following new clause:
				
					(v)Application to
				partnershipsIn the case of a partnership in which more than 50
				percent of the capital and profits interests in the partnership are owned
				(directly or indirectly) at all times during the taxable year by the
				corporations treated as 1 taxpayer under clause (iv)—
						(I)this paragraph
				shall be applied at the partner level, and
						(II)each partner
				shall be treated as having for the taxable year an amount equal to such
				partner’s allocable share of the eligible qualified property for such taxable
				year (as determined under regulations prescribed by the
				Secretary).
						.
			(d)Separate
			 elections for each taxable year
				(1)Taxpayers
			 previously electing accelerationClause (ii) of section
			 168(k)(4)(I) of such Code is amended—
					(A)by striking
			 property, in subclause (I) and inserting property for its
			 first taxable year ending after December 31, 2010, or, by separate elections,
			 any subsequent taxable year,
					(B)by striking
			 the election under subclause (I) in subclause (II) and inserting
			 an election under subclause (I) for a taxable year, and
					(C)by adding at the
			 end the following: A separate bonus depreciation amount, maximum amount,
			 and maximum increase amount shall be computed for each of the taxpayer’s
			 taxable years ending after December 31, 2010, determined by the round 2
			 extension property placed in service in the taxable year..
					(2)Taxpayers not
			 previously electing accelerationClause (iii) of section
			 168(k)(4)(I) of such Code is amended—
					(A)by striking
			 and each in subclause (I) and inserting or, by separate
			 elections, any,
					(B)by striking
			 the election under subclause (I) in subclause (II) and inserting
			 an election under subclause (I) for a taxable year, and
					(C)by adding at the
			 end the following: A separate bonus depreciation amount, maximum amount,
			 and maximum increase amount shall be computed for each of the taxpayer’s
			 taxable years ending after December 31, 2010, determined by the round 2
			 extension property placed in service in the taxable year..
					(3)Maximum
			 amountClause (ii) of section 168(k)(4)(C) of such Code is
			 amended by striking , reduced (but not below zero) by the sum of the
			 bonus depreciation amounts for all preceding taxable years.
				(e)Effective
			 dateThe amendments made by
			 this section shall apply to property placed in service after December 31, 2010,
			 in taxable years ending after such date.
			
